TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00135-CR


Esteban Siaz Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 13,889, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Esteban Siaz, Jr. was convicted of harassing a public servant by spitting on him.  See
Tex. Penal Code Ann. § 22.11(a)(2) (West 2011).  Siaz spit on a law-enforcement officer while
being arrested for an unrelated offense.  On appeal, Siaz argues that the arrest for the unrelated
offense was illegal because the arresting officer lacked probable cause, and as a result the trial court
erred by refusing to suppress evidence resulting from the arrest (including evidence that Siaz spit on
the officer).  We hold that the trial court did not err by refusing to suppress evidence because even
if the arrest was illegal, it was causally unrelated to the acquisition of evidence that Siaz spit on the
officer.  We affirm the conviction.

FACTUAL AND PROCEDURAL BACKGROUND
		On August 29, 2009, Bastrop County Sheriff's Deputy Randy McMillan responded
to a report that a man was riding a bicycle down the middle of a two-lane highway.  McMillan went
to the scene and encountered Siaz.  After a contentious interaction, McMillan came to believe that
Siaz was intoxicated.  Accordingly, McMillan arrested Siaz for public intoxication.  See id. § 49.02
(West 2011).  McMillan handcuffed Siaz and led him to a squad car to be transported to jail.  As
McMillan was placing Siaz in the car, Siaz spit in McMillan's face.
		The State charged Siaz with harassing a public servant by spitting on him.  See id.
§ 22.11(a)(2).  The State did not charge Siaz with public intoxication.  Before trial, Siaz moved to
suppress all evidence resulting from his arrest, including evidence related to the harassment charge,
on the basis that McMillan lacked probable cause to arrest him for public intoxication.  The
trial court denied Siaz's motion, and the parties proceeded to trial.
		A jury convicted Siaz of harassment and assessed punishment at six years'
confinement and a $1,000 fine.  Siaz appeals, arguing that the trial court erred by denying his
motion to suppress evidence.

STANDARD OF REVIEW
		We review a trial court's ruling on a motion to suppress evidence for abuse
of discretion.  Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010).  A trial court abuses
its discretion when its ruling is arbitrary or unreasonable.  State v. Mechler, 153 S.W.3d 435, 439
(Tex. Crim. App. 2005).

DISCUSSION
		Siaz argues that his arrest for public intoxication was illegal because McMillan lacked
probable cause, and as a result the trial court erred by refusing to suppress evidence resulting
from the arrest (including evidence that Siaz spit on McMillan).  See Tex. Code Crim. Proc. Ann.
art. 38.23(a) (West 2005) (court must exclude illegally obtained evidence).
		We will assume for the sake of analysis that Siaz's arrest for public intoxication
was illegal.  Even so, the trial court did not err by refusing to suppress evidence.  A trial court need
not suppress all evidence that "results" from an illegal arrest; rather, it must suppress all evidence
that "has been come at by exploitation of that illegality."  State v. Iduarte, 268 S.W.3d 544, 551
(Tex. Crim. App. 2008) (citation and quotation marks omitted).  When Siaz spit on McMillan, "that
act constituted an independent criminal offense committed after the complained-of [arrest], and the
acquisition of evidence of the independent offense was not causally connected to the officer's
allegedly illegal" act.  Id.  That is to say, "[t]he exclusionary rule . . . does not . . . provide limitless
protection to one who chooses to react illegally to an unlawful act by a state agent."  Id. (citation and
quotation marks omitted).

Here, evidence of the charged offense did not exist before the officer's challenged
actions because the charged offense had not yet occurred; the evidence showed a
subsequent independent criminal act that was not causally connected to any unlawful
[action] by a state agent.  Therefore, the exclusionary rule does not apply to this case. 


Id.  Because the exclusionary rule does not apply, the trial court did not abuse its discretion by
refusing to suppress evidence.  See Crain, 315 S.W.3d at 48.  We affirm the conviction.

						__________________________________________
						David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Affirmed
Filed:   September 21, 2011
Do Not Publish